Affirmed and Memorandum Opinion filed December 10, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00291-CR

                       LANCE HARRIS WEST, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 12th District Court
                            Madison County, Texas
                     Trial Court Cause No. 09-11356-012-14

                  MEMORANDUM                       OPINION


      Appellant entered a plea of guilty to the offense of harassment by persons in
certain correctional facilities. The trial court deferred adjudicating guilt and placed
appellant under community supervision for five years. Subsequently, the State
moved to adjudicate guilt. The trial court found appellant guilty and sentenced
him to confinement for six years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2